Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/01/2020, 11/23/2020, 12/17/2020 and 06/09/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement are being considered by the examiner.

Claim Objections
Claim 2 is objected to because of the following informalities:  
Lines 2 of the claim has two commas ends with two semicolons. Line 3 of claim ends with two semicolons. Line 5 of claim ends with two periods.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



	Claims are rejected under 35 USC 112(b) because:
‘The buffer’ zone in claims 3, 4, 6, 11, 13 17 18 and 20 lack antecedent basis.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5, 7-9, 12, 14-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Thackston (US 20200114515) in view of Beckman (US 10800040) Stackoverflow (NPL How can I timeout a thread on linux) and Bosscher (US 20110066282 disclosed in IDS submitted on 09/01/2020).
For claim 1, Thackston teaches: A robotic system ([0039] and figure 2, disclosing a robotic system) comprising:

a user interface configured to receive a jog command for manually operating a robotic unit ([0019],  disclosing a user teleoperating a robot. [0047], disclosing a teleoperative user's control of a robot may be established, such as through an input device and/or a control device (e.g. the interface device 180), along with an interface that may provide a virtual representation of an environment of a robot);

a control unit, coupled to the user interface ([0022] and figure 1, disclosing processor 130 of the robot and  processor 130 is communicatively coupled to the other components of the robot 100 by the communication path), configured to:

real-time parallel process the jog command including to:

execute a collision check thread to determine whether the jog command results in a collision or results in an unobstructed status for the robotic unit within an operation environment based on an environment model and a robot model ([0055], disclosing a user could command the robot to navigate to a specific position that could cause the robot to collide with an obstacle in the environment (e.g., a wall, coffee table). To prevent this, the command may be modified to allow the robot to get close to the commanded position while staying a safe distance away from the obstacle. As a command is modified to staying a safe distance from the obstacle, jog command from user is evaluated for collision. [0048], disclosing virtual representations may be presented as one or more three-dimensional models of various aspects of the environment, such as rooms, walls, furniture, and the like. Virtual data may include a three-dimensional model of the environment presented to approximate what was previously recorded about the environment in which the robot presently operates. Model of robot is necessarily considered with respect to environment model for collision evaluation), 

execute the jog command for the robotic unit based on the unobstructed status provided ([0058], disclosing if the user command does not violate the object's occupancy attribute (no at block 514), then at block 518 the user command may be provided to the robot)

Thackston teaches of evaluating user command for collision or unobstructed status, however does not explicitly teach: execute a jog operation thread to determine whether the unobstructed status is provided within a collision check time limit; and

execute the jog command for the robotic unit based on the unobstructed status provided before the collision check time limit.

Beckman teaches execute an operation thread (column 21 lines 47-56, disclosing operations or events can be performed concurrently, e.g., through multi-threaded processing, interrupt processing, or multiple processors or processor cores or on other parallel architectures, rather than sequentially)

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modidy art of Thackston to utilize multi threaded processing as taught by Beckman to optimize efficiency of the processer.
Stackoverflow teaches in page 1 to kill threads of they don’t finish after X seconds. Therefore only allowing a thread to be executed if it is finished within a time limit.

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Thackston to execute a jog operation thread to determine whether the unobstructed status is provided within a collision check time limit; and execute the jog command for the robotic unit based on the unobstructed status provided before the collision check time limit through teaching of Thackston and Stackoverflow to increase efficiency of processor and ensure that processor does not wait too long to evaluate collision or unobstructed status of job command.

Although robot model is necessary to evaluate collision with model of environment, Thackston does not exility disclose using model of robot. Therefore, in the alternative Bosscher teaches of utilizing robot model with model of environment for collision check (Abstract, disclosing robotic system implements a collision avoidance scheme. [0013], disclosing second controller may store a geometric model of the first and second robotic manipulators, and the second controller may determine the distance between the second robotic manipulator and the first robotic manipulator based upon the geometric models. The use of geometric models may greatly reduce the processing power consumed in determining potential collisions).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Thackston to utilize robot model with environment model to evaluate collision as taught by Bosscher to greatly reduce the processing power consumed in determining potential collisions. 
Claim 8 recites same limitations as of claim 1, hence Thackston in view of Beckman,  Stackoverflow and Bosscher teaches method of claim 8, hence claim is rejected under same basis.

Claim 15 recites same limitations as of claim 1, hence Thackston in view of Beckman,  Stackoverflow and Bosscher teaches claim 15. Furthermore, Thackston teaches: A non- transitory computer readable medium including instructions exacutable by a control unit ([0023], disclosing on-transitory memory device capable of storing machine-readable instructions such that the machine-readable instructions can be accessed and executed by the processor). Hence claim is rejected under same basis.

For claim 2, modified Thackston teaches: The system as claimed in claim 1 wherein the control unit is further configured to:

generate the robot model representing the robotic unit,, the robot model including a buffer zone surrounding the robotic unit ([0048], disclosing representations may be presented as one or more three-dimensional models of various aspects of the environment, such as rooms, walls, furniture, and the like. [0055], disclosing a user could command the robot to navigate to a specific position that could cause the robot to collide with an obstacle in the environment (e.g., a wall, coffee table). To prevent this, the command may be modified to allow the robot to get close to the commanded position while staying a safe distance away from the obstacle. Safe distance is buffer zone surrounding the robot and as environment is modeled, robot itself is necessarily modeled to evaluate collisions);;
generate the environment model representing the operation environment including the robotic unit ([0048], disclosing representations may be presented as one or more three-dimensional models of various aspects of the environment, such as rooms, walls, furniture, and the like: see modification of using robot model in claim 1);; and

execute the collision check thread to determine whether the jog command results in the collision including to determine whether an item in the environment model enters the buffer zone ([0048], disclosing representations may be presented as one or more three-dimensional models of various aspects of the environment, such as rooms, walls, furniture, and the like. [0055], disclosing a user could command the robot to navigate to a specific position that could cause the robot to collide with an obstacle in the environment (e.g., a wall, coffee table). To prevent this, the command may be modified to allow the robot to get close to the commanded position while staying a safe distance away from the obstacle. Safe distance is buffer zone surrounding the robot. As command is modified, it is evaluated for collision check)..
Claims 9 and 15 recite same limitations as of claim 2, hence are rejected under same basis.

For claim 5, modified Thackston teaches: The system as claimed in claim 1 wherein the control unit is further configured to:

generate the robot model representing the robotic unit ([0048], disclosing representations may be presented as one or more three-dimensional models of various aspects of the environment, such as rooms, walls, furniture, and the like. Any suitable level of detail may be utilized. In another example, a stored two dimensional image may be presented. One or more two-dimensional images representative of the robot's point of view in the environment may be utilized to approximate the environment. A view of the robot may be provided in the simulation, such as one or more robot arms 155 and/or effectuators 157 from a first-person view. [0055], disclosing a user could command the robot to navigate to a specific position that could cause the robot to collide with an obstacle in the environment (e.g., a wall, coffee table). To prevent this, the command may be modified to allow the robot to get close to the commanded position while staying a safe distance away from the obstacle. And modification of a user command may refer to either changing the user command or preventing the robot from executing the command. See modification of robot model in claim 1), the robot model including:

a buffer zone surrounding the robotic unit, a link and a joint of the robotic unit, a first buffer for the link and the joint ([0048], disclosing a view of the robot may be provided in the simulation, such as one or more robot arms 155 and/or effectuators 157 from a first-person view. And [0055], disclosing a user could command the robot to navigate to a specific position that could cause the robot to collide with an obstacle in the environment (e.g., a wall, coffee table). To prevent this, the command may be modified to allow the robot to get close to the commanded position while staying a safe distance away from the obstacle. Safe distance is buffer zone surrounding the robot); and

execute the collision check thread to determine whether the jog command results in the collision including to determine whether an item in the environment model enters the first buffer ([0055], disclosing a user could command the robot to navigate to a specific position that could cause the robot to collide with an obstacle in the environment (e.g., a wall, coffee table). To prevent this, the command may be modified to allow the robot to get close to the commanded position while staying a safe distance away from the obstacle. Safe distance is buffer zone surrounding the robot).
Claims 12 and 19 recite same limitations as of claim 2, hence are rejected under same basis.

For claim 7, modified Thackston teaches: The system as claimed in claim 1 wherein the control unit is further configured to terminate the jog command for the robotic unit based on the unobstructed status not being provided before the collision check time limit (as explained in claim 1, modified Thackston terminates a process if collision check status is not provided before collision check time limit through teaching of Beckman and Stackoverflow: See claim 1 for modification).
Claim 14 recites same limitations as of claim 7, hence is rejected under same basis.

Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Thackston in view of Beckman, Stackoverflow, Bosscher and Okamoto (US 20060058921).

For claim 3, modified Thackston teaches: The system as claimed in claim 1 wherein the control unit is further configured to:

execute the collision check thread to determine whether the jog command results in the collision including to determine whether an item enters the buffer zone ([0048], disclosing representations may be presented as one or more three-dimensional models of various aspects of the environment, such as rooms, walls, furniture, and the like. [0055], disclosing a user could command the robot to navigate to a specific position that could cause the robot to collide with an obstacle in the environment (e.g., a wall, coffee table). To prevent this, the command may be modified to allow the robot to get close to the commanded position while staying a safe distance away from the obstacle. Safe distance is buffer zone and when object is evaluated to come in buffer zone, command is modified) , 

Thackston teaches is sensors and updating environment model ([0020], disclosing a location sensor 150, a light 152, a proximity sensor 154. And [0050], disclosing object attribute may also be obtained and/or updated from an external data source, such as a database), but does not teach : wherein the item is not included in the environment model of the operation environment; and update the environment model to include the item.

Okamoto teaches execute the collision check to determine whether an item collides with robot, wherein the item is not included in the environment model of the operation environment ([0161], disclosing by combining the virtual sensor with the obstacle detection sensor 56 that is a real sensor, unknown obstacles not registered in the map database 52 and moving obstacles can be detected by the obstacle detection sensor 56, allowing the robot to avoid these unknown obstacles and moving obstacles; and 

update the environment model to include the item ([0161], disclosing he obstacles detected by the real obstacle detection sensor 56 may be registered in the map information in the map database 52 by a map registration unit 69 (see FIG. 1H), and by updating the map database 52 thereby, calculation of more accurate virtual sensor calculation information may be achieved)

Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Thackston to execute the collision check to determine whether an item collides with robot, wherein the item is not included in the environment model of the operation environment and update the environment model to include the item as taught by Okamoto to achieve more accurate virtual sensor calculation information.
Claims 10 and 17 recite same limitations as of claim 3, hence are rejected under same basis.

Claims 4, 6, 13, 11, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Thackston in view of Beckman, Stackoverflow, Bosscher and Cole (US 20190262993).

For claim 4, modified Thackston teaches: The system as claimed in claim 1 

Thackston does not teach: wherein the control unit is further configured to resize the buffer zone based on the environment model representing the operation environment as non-complex.

Cole teaches resize the buffer zone based on the environment ([0021], disclosing the dynamic safe zone 78 can change during the course of execution of the robot 50, for example it can grow and shrink as the robot 50 accomplishes various tasks and moves through its workspace).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Thackston to wherein the control unit is further configured to resize the buffer zone based on the environment model representing the operation environment as non-complex as taught by Cole to adapt to change in workspace and ensure safety in all environment conditions.	
Claims 11 and 18 recite same limitations as of claim 4, hence are rejected under same basis.

For claim 6, modified Thackston teaches: The system as claimed in claim 1 wherein the control unit is further configured to:

model the operation environment as complex with the environment model ([0048], disclosing representations may be presented as one or more three-dimensional models of various aspects of the environment, such as rooms, walls, furniture, and the like. Virtual data may include a three-dimensional model of the environment presented to approximate what was previously recorded about the environment in which the robot presently operates. Complexity of model is dependent on complexity of environment); and

Thackston does not teach: reduce the buffer zone based on the environment model being complex for the operation environment.

Cole teaches resize the buffer zone based on the environment ([0021], disclosing the dynamic safe zone 78 can change during the course of execution of the robot 50, for example it can grow and shrink as the robot 50 accomplishes various tasks and moves through its workspace).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Thackston to reduce the buffer zone based on the environment model being complex for the operation environment as taught by Cole to adapt to change in workspace and ensure safety in all environment conditions.
Claims 13 and 20 recite same limitations as of claim 6, hence are rejected under same basis. See abstract and [0394-0399].
Chang (US 20100152899) teaches of a robot controlled through user interface and performing collision avoidance. See [0165].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Maeng (US-2021013260) teaches of adjusting restricted zone based on environment of robot: See Abstract 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARSLAN AZHAR whose telephone number is (571)270-1703. The examiner can normally be reached Mon-Fri 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 469-295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARSLAN AZHAR/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664